AMENDED AND RESTATED
BUSINESS LOAN AGREEMENT

     
Borrower:
  Lender:
PET DRx VETERINARY GROUP, INC.
215 Centerview Drive, Suite 360
Brentwood, TN 37027
  HUNTINGTON CAPITAL, L.P.
11988 El Camino Real #160
San Diego, CA 92130

THIS AMENDED AND RESTATED BUSINESS LOAN AGREEMENT (this “Agreement”) entered
into as of March 30, 2009, is made and executed between PET DRx VETERINARY
GROUP, INC., a Delaware corporation (“Borrower”), as successor in interest to
XLNT VETERINARY CARE, INC., a Delaware corporation, and HUNTINGTON CAPITAL,
L.P., a federally licensed small business investment company (“Lender”), on the
following terms and conditions. Borrower has received a commercial loan from
Lender (“Loan”). Borrower understands and agrees that: a) in granting, renewing,
or extending any Loan, Lender is relying upon Borrower’s representations,
warranties, and agreements as set forth in this Agreement, and b) all such Loans
shall be and remain subject to the terms and conditions of this Agreement.

TERM. Borrower is indebted to Lender pursuant to the Business Loan Agreement
dated November 2, 2005 evidenced in part by a Promissory Note dated November 2,
2005 in the principal amount of $1,400,000. This Agreement is a complete
amendment and restatement of the Business Loan Agreement dated November 2, 2005,
and shall continue in full force and effect until such time as all of Borrower’s
Loans in favor of Lender have been paid in full, including principal, interest,
costs, expenses, attorney’s fees, and other fees and charges. The waivers and
changes set forth herein and in the Change In Terms Agreement are contingent
upon payment of the LOAN MODIFICATION FEES which are due on or before March 31,
2009.

CONDITIONS PRECEDENT. Lender’s obligations under this Agreement shall be subject
to the fulfillment to Lender’s satisfaction of all of the conditions set forth
in this Agreement and in the Related Documents.

Payment of Fees and Expenses. Borrower shall have paid to Lender all fees,
charges, and other expenses which are then due and payable as specified in this
Agreement or any Related Document.

Representations and Warranties. The representations and warranties set forth in
this Agreement, in the Related Documents, and in any document or certificate
delivered to Lender under this Agreement are true and correct.

No Event of Default. There shall not exist at any time of any Advance a
condition which would constitute an Event of Default under this Agreement or
under any Related Document.

LOAN AMOUNT. The amount of the Loan shall be the sum of One Million Four Hundred
Thousand Dollars ($1,400,000.00).

LOAN MODIFICATION FEES. As consideration for the waiver of all defaults in the
performance of covenants and representations through March 31, 2009, Borrower
will pay Lender the sum of $100,000 on or before March 31, 2009. In
consideration for Borrower’s agreement to change the payment terms of the Note
and adopt this Agreement, Borrower agrees to (i) issue that certain Warrant to
Purchase 250,000 Shares of Common Stock, Par Value $.0001 Per Share attached as
Exhibit A and (ii) pay to Huntington the sum of $150,000 on December 1, 2010.
Huntington agrees to the cancellation of the Warrant issued November 2, 2005.

WAIVER. Subject to payment of the applicable Loan Modification Fee, Borrower
hereby waives all defaults, covenant violations and other breaches of the Loan
Agreement or the Related Documents arising prior to March 31, 2009.

REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as
of the date of this Agreement, as of this date and at all times any Indebtedness
exists:

Organization. Borrower is a corporation which is, and at all times shall be,
duly organized, validly existing, and in good standing under and by virtue of
the laws of the state of its incorporation. Borrower is duly authorized to
transact business in California and in all other states in which Borrower is
doing business. Specifically, Borrower is, and at all times shall be, duly
qualified as a foreign corporation in all states in which the failure to so
qualify would have a material adverse effect on its business or financial
condition. Borrower has the full power and authority to own its properties and
to transact the business in which it is presently engaged or presently proposes
to engage. Borrower shall do all things necessary to preserve and to keep in
full force and effect its existence, rights and privileges, and shall comply in
all material respects with all regulations, rules, ordinances, statutes, orders
and decrees of any governmental or quasi-governmental authority or court
applicable to Borrower and Borrower’s business activities.

Authorization. Borrower’s execution, delivery, and performance of this Agreement
and all the Related Documents have been duly authorized by all necessary action
by Borrower and to do not conflict with, result in a violation of, or constitute
a default under: a) any provision of Borrower’s operating agreement, articles of
organization, member agreements, or any agreement or other instrument binding
upon Borrower, b) or any law, governmental regulation, court decree, or order
applicable to Borrower or to Borrower’s properties.

Financial Information. Borrower’s financial statements and reporting has and
shall comply with all material SEC or other applicable governmental agency
filing and disclosure requirements.

Legal Effect. This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when delivered will constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in accordance with their respective terms.

Hazardous Substances. Borrower represents and warrants that all its activities
shall be conducted in material compliance with all applicable federal, state,
and local laws, regulations, and ordinances, including without limitation all
Environmental Laws. Borrower represents and warrants that to the best of its
knowledge there has been no breach or violation of an Environmental Law relating
to the properties owned by Borrower’s subsidiary, Tarvan & Lenehan, Inc., that
would materially and adversely affect Lender’s collateral. Borrower hereby
(1) releases and waives any future claims against Lender for indemnity or
contribution in the event Borrower becomes liable for cleanup or other costs
under any such laws, and (2) agrees to indemnify and hold harmless Lender
against any and all claims, losses, liabilities, damages, penalties, and
expenses (including reasonable attorney’s fees incurred before trial, at trial,
on appeal or in any bankruptcy or arbitration proceeding) which Lender may
directly or indirectly sustain or suffer resulting from a breach of this section
of the Agreement or as a consequence of any use, generation, manufacture,
storage, disposal, release or threatened release of a hazardous waste or a
Hazardous Substance on the Collateral in violation of an Environmental Law. The
provisions of this section of the Agreement, including the obligation to
indemnify, shall survive the payment of the Indebtedness and the termination,
expiration or satisfaction of this Agreement and shall not be affected by
Lender’s acquisition of any interest in any of the Collateral, whether by
foreclosure or otherwise.

Binding Effect. This Agreement, the Note, all Security Agreements (if any), and
all Related Documents are binding upon the signers thereof, as well as upon
their successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms.

AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:

Notices of Claims and Litigation. Within three (3) business days, inform Lender
in writing of (1) all material adverse changes in Borrower’s financial
condition, and (2) all existing and, to Borrower’s actual knowledge, all actual
litigation, claims, investigations, administrative proceedings or similar
actions affecting Borrower which could materially and adversely affect the
financial condition of Borrower. Lender agrees and acknowledges that disclosure
of any of the foregoing by the Company in a report filed with the Securities &
Exchange Commission shall constitute compliance with this covenant.

Additional Information. Furnish such additional financial and other information
and statements, as Lender may reasonably request from time to time.

Insurance. Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may require with respect to Borrower’s
properties and operations, in form, amounts, coverages and with insurance
companies reasonably acceptable to Lender. Borrower, upon request of Lender,
will deliver to Lender from time to time the policies or certificates of
insurance in form satisfactory to Lender, including stipulations that coverages
will not be cancelled or diminished without at least ten (10) days prior written
notice to Lender. Each insurance policy also shall include an endorsement
providing that coverage in favor of Lender will not be impaired in any way by
any act, omission or default of Borrower or any other person. In connection with
all policies covering assets in which Lender holds or is offered a security
interest for the Loan, Borrower will provide Lender with such lender’s loss
payable or other endorsements as Lender may require.

Insurance Reports. Furnish to Lender, upon request of Lender, reports on each
existing insurance policy showing such information as Lender may reasonably
request, including without limitation the following: (a) the name of the
insurer; (b) the risks insured; (c) the amount of the policy; (d) the properties
insured; (e) the then current property values on the basis of which insurance
has been obtained, and the manner of determining those values; and (f) the
expiration date of the policy.

Other Agreements. Comply in all material respects with all terms and conditions
of all other agreements, whether now or hereafter existing, between Borrower and
any other party and notify Lender immediately in writing of any continuing
default in connection with any other such agreements which could materially
adversely affect the financial condition of Borrower or the financial condition
of any Grantor.

Taxes, Charges, and Liens. Pay and discharge when due all of its indebtedness
and obligations, including without limitation all assessments, taxes,
governmental charges, levies and liens, of every kind and nature, imposed upon
Borrower or its properties, income, or profits, prior to the date on which
penalties would attach, and all lawful claims that, if unpaid, might become a
lien or charge upon any of Borrower’s properties, income, or profits.

Performance. Perform and comply, in a timely manner, and within any applicable
due dates, with all terms, conditions, and provisions set forth in this
Agreement, in the Related Documents, and in all other instruments and agreements
between Borrower and Lender. Borrower shall notify Lender immediately in writing
of any default in connection with any agreement.

Inspection. Permit employees or agents of Lender at any reasonable time to
inspect any and all Collateral for the Loan and Borrower’s other properties and
to examine or audit Borrower’s books, accounts, and financial records and to
make copies and memoranda of Borrower’s books, accounts, and financial records.
If Borrower now or at any time hereafter maintains any financial records
(including without limitation computer generated records and computer software
programs for the generation of such records) in the possession of a third party,
Borrower, upon request of Lender, shall notify such party to permit Lender free
access to such records at all reasonable times and to provide Lender with copies
of any records it may request, all at Borrower’s expense.

Additional Assurances. Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loan and to perfect
all Security Interests.

LENDER’S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender’s interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Borrower’s failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Related
Documents, subject to any applicable cure periods, Lender on Borrower’s behalf
may (but shall not be obligated to) take any action that Lender reasonably deems
appropriate, including but not limited to discharging or paying all taxes,
liens, security interests, encumbrances and other claims, at any time levied or
placed on any Collateral and paying all costs for insuring, maintaining and
preserving any Collateral. All such expenditures incurred or paid by Lender for
such purposes will then bear interest at the rate charged under the Note
(including default interest) from the date incurred or paid by Lender to the
date of repayment by Borrower. All such expenses will become a part of the
Indebtedness and, at Lender’s option, will: (1) be payable on demand; (2) be
added to the balance of the Note and be apportioned among and be payable with
any installment payments to become due during either (a) the term of any
applicable insurance policy, or (b) the remaining term of the Note; or (3) be
treated as a balloon payment which will be due and payable at the Note’s
maturity.

ACKNOWLEDGMENTS BY LENDER. Lender hereby acknowledges and agrees that Borrower
intends to use the proceeds of this Loan and one or more subsequent advances
made by Lender to acquire the outstanding capital stock of the Initial Seller.
Lender further acknowledges and agrees that, in connection with the stock
acquisition of the Initial Seller, Lender’s security interest in the stock and
assets of such transaction is and shall be subordinated in all respect to such
purchase money security interest of the Initial Seller. Lender further
acknowledges and agrees that Borrower may subsequently consummate prospective
acquisitions (by purchase of stock or assets, merger, or otherwise) pursuant to
which the seller’s thereof (each a “Subsequent Seller” collectively, the
“Subsequent Sellers”) may take purchase money security interests in the assets
and/or capital stock being acquired pursuant to such transaction and Lender
further agrees that it, in connection with any such subsequent acquisition with
a Subsequent Seller where the same takes a purchase money security interest in
the capital stock and/or assets being sold pursuant to such transaction,
Lender’s security interest in the collateral subject to such transaction is and
shall be subordinated in all respect to any such purchase money security
interest of the Subsequent Seller and/or any other secured acquisition
financing. Lender further agrees that it execute a commercially reasonable
subordination agreement required by any senior secured lender providing senior
debt to Borrower; provided, however that any such senior lender shall be subject
to the approval of Lender, which shall not be unreasonably withheld.

NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender which consent shall not be unreasonably withheld:

Continuity of Operations. (1) Engage in any business activities substantially
different than those in which Borrower is presently engaged, (2) cease
operations, liquidate, merge, transfer, acquire, or consolidate with any other
entity, change its name, dissolve or transfer or sell Collateral out of the
ordinary course of business, or (3) make any distribution with respect to any
capital account, whether by reduction of capital or otherwise.

CESSATION OF ADVANCES. If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds if:
(1) Borrower is in default under the terms of this Agreement or any of the
Related Documents or any other agreement that Borrower has with Lender, after
taking into consideration all applicable notice and cure provisions;
(2) Borrower becomes insolvent, files a petition in bankruptcy or similar
proceedings, or is adjudged a bankrupt; or (3) there occurs a material adverse
change in Borrower’s financial condition or in the value of any Collateral
securing any Loan.

ADDITIONAL PROVISIONS AND COVENANTS.

I. In the event of a sale or transfer of a Material Interest in Borrower’s
assets (other than in the ordinary course of business), merger with another
company(ies), or formation of joint ventures or other related companies, without
Lender’s prior written consent, which consent is in Lender’s reasonable
discretion, the Loan shall be immediately due and payable in full. “Material
interest”, for purposes of this paragraph, shall be defined as more than
twenty-five percent (25%) of Borrower’s assets.

II. Except as provided in paragraph I. above, there shall be no sale of
Borrower’s assets, merger with another company(s), or formation of joint
ventures without the Lender’s prior written consent.

III. Each party agrees to indemnify and hold harmless the other against all
claims and expenses (including reasonable attorneys fees incurred before trial,
at trial, on appeal or in any bankruptcy or arbitration) by any brokers or
finders claiming by or through the other party for a commission or finder’s fee
in connection with the issuance of the Conditional Letter of Commitment or the
making of the Loan.

IV. Borrower shall provide notice to Lender of any material non-financial SEC
filings or filings not in the normal course of compliance with SEC or
governmental reporting.

WARRANT RIDER. As additional consideration for the Loan and as a part of the
Loan, Borrower agrees to execute and grant to Lender the Warrant provided for in
the Warrant Rider attached hereto as Exhibit “A”, and incorporated by reference
and made a part hereof.

DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement, subject to the Right to Cure granted below:

Payment Default. Borrower fails to make any payment within five (5) business
days of when due under the Loan.

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower;
provided that Borrower’s failure to comply with any term, obligation, covenant
or condition in this Agreement must have a material adverse effect on the
Lender, the Borrower, the Borrower’s ability to pay amounts due under the Note
or the Collateral in order for such noncompliance to constitute an Event of
Default hereunder.

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that would
materially and adversely affect any of Borrower’s or any Grantor’s property or
Borrower’s or any Grantor’s ability to repay the Loan or perform their
respective obligations under this Agreement or any of the Related Documents.

Environmental Default. Failure of any party to comply with or perform when due
any term, obligations, covenant or condition contained in any environmental
agreement executed in connection with any Loan.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Agreement, the Note, or
the Related Documents is false or misleading in any material respect at the time
made or furnished.

Insolvency. The dissolution of Borrower (regardless of whether election to
continue is made), the appointment of a receiver for any part of Borrower’s
property, any assignment for the benefit of creditors, any type of creditor
workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Defective Collateralization. This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any Collateral securing the Loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Adverse Change. A material adverse change occurs in Borrower’s financial
condition; provided, however that Lender was not notified of and consented to
the causes that gave rise to any such change.

Right to Cure. If any default, other than a default on Indebtedness which shall
not be so considered a default unless not paid within five (5) business days of
when due, is curable and if Grantor has not been given a prior notice of a
breach of the same provision of this Agreement within the preceding twelve
(12) months, it may be cured (and no Event of Default will have occurred) if
Grantor, after Lender sends written notice demanding cure of such default,
(a) cures the default within fifteen (15) days; or (b), if the cure requires
more than fifteen (15) days, immediately initiates steps which Lender deems in
Lender’s sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur, subject to
any right to cure set forth above, except where otherwise provided in this
Agreement or the Related Documents, all commitments and obligations of Lender
under this Agreement or the Related Documents or any other agreement immediately
will terminate (including any obligation to make further Loan Advances or
disbursements), and, at Lender’s option, all indebtedness immediately will
become due and payable, except that in the case of an Event of Default of the
type described in the “Insolvency” subsection above, such acceleration shall be
automatic and not optional. In addition, Lender shall have all the rights and
remedies provided in the Related Documents or available at law, in equity, or
otherwise. Except as may be prohibited by applicable law, all of Lender’s rights
and remedies shall be cumulative and may be exercised singularly or
concurrently. Election by Lender to pursue any remedy shall not exclude pursuit
of any other remedy, and an election to make expenditures or to take action to
perform an obligation of Borrower or of any Grantor shall not affect Lender’s
right to declare a default and to exercise its rights and remedies.

CALIFORNIA UNIFORM COMMERCIAL CODE DEFINITIONS. All terms used herein, if not
otherwise specifically defined, shall have the meaning defined by the current or
any future version of the California Uniform Commercial Code, and as revised,
amended or modified.

NO CHANGE IN JURISDICTION. Borrower or any Grantor will not change its
jurisdiction of organization without prior notice to Lender.

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:

Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

Attorneys’ Fees; Expenses. Borrower agrees to pay upon demand all of Lender’s
reasonable costs and expenses, including Lender’s reasonable attorneys’ fees and
Lender’s legal expenses, incurred in connection with the enforcement of this
Agreement. Lender may hire or pay someone else to help enforce this Agreement,
and Borrower shall pay the reasonable costs and expenses of such enforcement.
Costs and expenses include Lender’s reasonable attorneys’ fees and legal
expenses whether or not there is a lawsuit, including reasonable attorneys’ fees
and legal expenses for bankruptcy proceedings (including efforts to modify or
vacate any automatic stay or injunction), appeals, arbitration and any
anticipated post-judgment collection services. Borrower also shall pay all court
costs and such additional fees as may be directed by the court.

Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

Consent to Loan Participation. Borrower agrees and consents to Lender’s sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender. Lender
may provide, without any limitation, whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such matters;
provided, however that, any such disclosure shall be contingent upon the
recipients agreement to keep any such information confidential. Borrower
additionally waives any and all notices of sale of participation interests, as
well as all notices of any repurchase of such participation interests. Borrower
further waives all rights of offset or counterclaim that it may have now or
later against Lender or against any purchaser of such a participation interest
and unconditionally agrees that either Lender or such purchaser may enforce
Borrower’s obligation under the Loan irrespective of the failure or insolvency
of any holder of any interest in the Loan. Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.

Governing Law and Venue. This Agreement will be governed by, construed and
enforced in accordance with federal law and the laws of the State of California.
This Agreement has been accepted by Lender in the State of California. If there
is a lawsuit, Borrower agrees upon Lender’s request to submit to the
jurisdiction of the Courts of San Diego County, State of California.

No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any Grantor, shall constitute a
waiver of any of Lender’s rights or of any of Borrower’s or any Grantor’s
obligations as to any future transactions. Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.

Notices. Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown at the beginning of this Agreement. Any
party may change its address for notices under this Agreement by giving formal
written notice to the other parties, specifying that the purpose of the notice
is to change the party’s address. For notice purposes, Borrower agrees to keep
Lender informed at al times of Borrower’s current address. Unless otherwise
provided or required by law, if there is more than one Borrower, any notice
given by Lender to any Borrower is deemed to be notice given to all Borrowers.

Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.

Subsidiaries of Borrower. To the extent the context of any provisions of this
Agreement makes it appropriate, including without limitation any representation,
warranty or covenant, the word “Borrower” as used in this Agreement shall
include Borrower’s subsidiary, Tarvin and Lenehan, Inc. Notwithstanding the
foregoing however, under no circumstances shall this Agreement be construed to
require Lender to make any Loan or other financial accommodation to any of
Borrower’s subsidiaries or affiliates.

Successors and Assigns. All covenants and agreements contained by or on behalf
of Borrower shall bind Borrower’s successors and assigns and shall inure to the
benefit of Lender and its successors and assigns. Borrower shall not, however,
have the right to assign Borrower’s rights under this Agreement or any interest
therein, without the prior consent of Lender. Lender shall have the right to
assign Lender’s rights under this Agreement without notice to or consent of
Borrower. Borrower hereby waives any privacy rights with respect to any document
or information provided any assignee by Lender in connection with such
assignment.

Survival of Representations and Warranties. Borrower understands and agrees that
in making the Loan, Lender is relying on all representations, warranties, and
covenants made by Borrower in this Agreement or in any certificate or other
instrument delivered by Borrower to Lender under this Agreement or the Related
Documents. Borrower further agrees that regardless of any investigation made by
Lender, all such representations, warranties and covenants will survive the
making of the Loan and delivery to Lender of the Related Documents, shall be
continuing in nature, and shall remain in full force and effect until such time
as Borrower’s Indebtedness shall be paid in full, or until this Agreement shall
be terminated in the manner provided above, whichever is the last to occur.

Time is of the Essence. Time is of the essence in the performance of this
Agreement

Waiver of Jury Trial.  Lender and Borrower hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by either Lender or
Borrower against the other.

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the California Uniform Commercial Code.
Accounting words and terms not otherwise defined in this Agreement shall have
the meanings assigned to them in accordance with generally accepted accounting
principles as in effect on the date of this Agreement:

Advance. The word “Advance” means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower’s behalf on a line of credit or multiple
advance basis under the terms and conditions of this Agreement.

Agreement. The word “Agreement” means this Business Loan Agreement, as this
Business Loan Agreement may be amended or modified from time to time, together
with all exhibits and schedules attached to this Business Loan Agreement from
time to time.

Borrower. The word “Borrower” means PET DRx VETERINARY GROUP, INC.

Collateral. The word “Collateral” means all property and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor’s lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment intended as a security device, or any other security or
lien interest whatsoever, whether created by law, contract, or otherwise.

Disbursement Date.  The date the Loan is funded.

Environmental Laws. The words “Environmental Laws” mean any and all local,
state, and federal statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. (“CERCLA”), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 (“SARA”), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., Chapters 6.5
through 7.7 of Division 20 of the California Health and Safety Code,
Section 25100, et seq., or other applicable state or federal laws, rules, or
regulations adopted pursuant thereto.

Event of Default. The words “Event of Default” mean the occurrence and
continuance of any of the events of default set forth in the Default Section of
this Agreement after the applicable cure periods afforded under the Section
entitled Right to Cure under the Default Section hereof.

GAAP. The word “GAAP” means generally accepted accounting principles.

Grantor. The word “Grantor” means each and all of the persons or entities
granting a Security Interest in any Collateral for the Loan, including without
limitation all Borrowers granting such a Security Interest.

Guarantor. The word “Guarantor” means any guarantor, surety, or accommodation
party of any or all of the Loan.

Hazardous Substance(s). The words “Hazardous Substance(s)” mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words “Hazardous
Substances” are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term “Hazardous Substances” also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

Indebtedness. The word “Indebtedness” means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.

Lender. The word “Lender” means HUNTINGTON CAPITAL, L.P., its successors and
assigns.

Loan. The word “Loan” means any and all loans and financial accommodations from
Lender to Borrower whether now or hereafter existing, and however evidenced,
including without limitation those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time, including but not limited to any Royalty Rider and/or Warrant
Rider.

Note. The word “Note” means the Promissory Note executed by Borrower dated
November 2, 2005, in favor of HUNTINGTON CAPITAL, LP, in the original principal
amount of One Million Four Hundred Thousand Dollars ($1,400,000.00), as well as
any other promissory notes executed in connection with this Agreement, together
with all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the notes or credit agreements.

Permitted Liens. The words “Permitted Liens” mean  liens and security interests
securing indebtedness owed by Borrower to Lender; (1) liens for taxes,
assessments, or similar charges either not yet due or being contested in good
faith and by appropriate proceedings; (2) liens of materialmen, mechanics,
warehousemen, or carriers, or other like liens arising in the ordinary course of
business and securing obligations which are not yet delinquent; (3) purchase
money liens or purchase money security interests upon or in any property
acquired or held by Borrower in the ordinary course of business to secure
indebtedness outstanding on the date of this Agreement or permitted to be
incurred under the paragraph of this Agreement titled “Indebtedness and Liens”;
(4) liens and security interests which, as of the date of this Agreement, have
been disclosed to and approved by the Lender in writing; and (5) those liens and
security interests which in the aggregate constitute an immaterial and
insignificant monetary amount with respect to the net value of Borrower’s
assets.

Purchase Agreement. The term “Purchase Agreement” shall mean that certain Stock
Purchase Agreement dated on even date herewith by and between the Borrower and
The Tarvin Family Trust dated December 11, 1992 and The Lenehan-Fujimoto Family
Revocable Trust dated June 4, 1986 (collectively, the “Seller”) pursuant to
which the Borrower purchases from the Seller all of issued and outstanding stock
of Tarvin & Lenehan, Inc., a copy of which has been previously provided to
Lender.

Related or Loan Documents. The words “Related Documents” or “Loan Documents”
mean all promissory notes, credit agreements, loan agreements, royalty
agreements, warrant agreements, environmental agreements, guaranties, security
agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and
all other instruments, agreements and documents, whether now or hereafter
existing, executed in connection with the Loan.

Security Agreement. The words “Security Agreement” mean and include without
limitation any agreements, promises, covenants, arrangements, understandings or
other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest.

Security Interest. The words “Security Interest” mean, without limitation, any
and all types of collateral security, present and future, whether in the form of
a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment,
pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel
trust, factor’s lien, equipment trust, conditional sale, trust receipt, lien or
title retention contract, lease or consignment intended as a security device, or
any other security or lien interest whatsoever created by law, contract, or
otherwise.

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AMENDED AND
RESTATED BUSINESS LOAN AGREEMENT AND BORROWER AGREES TO ITS TERMS. THIS AMENDED
AND RESTATED BUSINESS LOAN AGREEMENT IS DATED MARCH 30, 2009

BORROWER:
PET DRx VETERINARY GROUP, INC.

By:
Name: Harry L. Zimmerman
Authorized Signatory

LENDER:
HUNTINGTON CAPITAL, L.P.,


a California limited partnership
BY: HFMC, Inc.,
a California corporation, its General Partner
BY:
Name: Morgan L. Miller, Jr., President

1

EXHIBIT A

WARRANT RIDER

EXHIBIT “A”

2